Detailed Action
This is the final office action for US application number 15/703,345. Claims are evaluated as filed on August 13, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Schwager, Chapman, Austin, and Koay teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Schwager fails to disclose a non-threaded kickstand hole as the hole 30 has thread portion 60 and unthreaded portion 62 as shown in Fig. 3 and described in paragraph 59, the identified kickstand hole is not in the shaft of the plate, and there is no disclosure of a screw received in the identified hole being positioned such that it can target a posteromedial cortex of a condylar region of bone (Remarks p. 6-7), Examiner notes that, as provided in the rejection below, the non-threaded kickstand hole has been interpreted of 62 as identified on the illustrations of Figs. 1 and 3. As shown on the illustration of Fig. 1, the identified kickstand hole is 
With regards to Applicant’s argument that Schwager and Kuster fail to waisted edge scallops longitudinally offset such that a scallop on one side aligns with a straight portion of the shaft on the second side (Remarks p. 7-8), Examiner notes that such has not been asserted. As detailed below, Koay has been provided as such a teaching.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1-10, the specification appears to lack proper antecedent basis for “wherein the shaft comprises a non-threaded kickstand hole” of claim 1 line 9. This is a negative limitation, i.e. the claim is requiring that the kickstand hole is not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding a non-threaded kickstand hole. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the kickstand hole being threaded, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Thus, the specification fails to provide proper antecedent basis for “wherein the shaft comprises a non-threaded kickstand hole” of claim 1 line 9.
As to claims 11-15 and 17-21, the specification appears to lack proper antecedent basis for “the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side” of claim 11 lines 13-14. The specification is silent regarding the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side or straight portions of the shaft. Thus, the specification fails to provide proper antecedent basis for “the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side” of claim 11 lines 13-14.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the fastener received in the kickstand hole is a locking fastener” of claim 1 lines 16-17 and “the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side” of claim 11 lines 13-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1-10, “the shaft comprises a non-threaded kickstand hole” of claim 1 line 9 appears to be new matter. This is a negative limitation, i.e. the claim is requiring that the kickstand hole is not threaded. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the 
As to claims 11-15 and 17-21, the “the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side” of claim 11 lines 13-14 appears to be new matter. The specification is silent regarding the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side or straight portions of the shaft, such does not appear to be shown, and such was not originally claimed. Thus, “the waisted edge scallops on the first side are aligned with straight portions of the shaft on the second side” of claim 11 lines 13-14 constitutes new matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwager et al. (US 2011/0313422, hereinafter “Schwager”). 
As to claims 1-6, 8, and 10, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate comprising a proximal portion (see illustration of Fig. 1), a shaft (see illustration of Fig. about 23 degrees to about 33 degrees upwards from a plane normal to a plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed), and a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole  As to claim 2, Schwager discloses that the proximal portion comprises a k-wire hole (see illustration of Fig. 1, ¶49). As to claim 3, Schwager discloses that the one or more holes in the shaft are fixed holes (¶s 49, 52, and 61), while the one or more distal holes in the distal portion are polyaxial locking holes (see illustration of Fig. 2, ¶59 discloses use with a cortical screw and that the hole has a curved/spherical surface). As to claim 4, Schwager discloses that the shaft comprises at least four holes (see illustration of Fig. 1). As to claim 5, Schwager discloses that the at least four holes of the shaft are in series along a length of the bone plate (Fig. 1). As to claim 6, Schwager discloses that the shaft comprises one or more waisted edge scallops (see illustration of Fig. 1). As to claim 8, Schwager discloses that the distal portion comprises at least eight distal holes (see illustration of Figs. 1 and 2). As to claim 10, Schwager discloses that the distal portion comprises indentions (see illustration of Fig. 2) that do not extend through a thickness of the plate (Fig. 2).
Schwager does not expressly disclose the angle being between about 23 degrees to about 33 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the longitudinal axis of the kickstand hole of device of Schwager to be between about 23 degrees to about 33 degrees from a plane normal to a plane of the upper surface of the plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 


    PNG
    media_image1.png
    680
    1112
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    744
    1043
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    839
    1170
    media_image3.png
    Greyscale


As to claim 9, Schwager discloses the invention of claim 1 as well as the kickstand hole being angled upwards from the normal plane of the upper surface of the plate (Fig. 3 shows that right portion of the hole portion 62 of the kickstand hole is angled as claimed).
Schwager is silent to the kickstand hole being angled between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle of the kickstand hole of device of Schwager to be between 27 - 29 degrees upwards from the normal plane of the upper surface of the plate since it has been held that “where the only difference .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager in view of Chapman et al. (US 4,776,330, hereinafter “Chapman”).
As to claim 7, Schwager discloses the invention of claim 1.
Schwager is silent to the distal portion further comprising a lag screw groove. 
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), a shaft (see illustration of Fig. 29) and a distal portion (see illustration of Fig. 29), wherein the distal portion further comprises a lag screw groove (see illustration of Fig. 29).
.

    PNG
    media_image4.png
    596
    874
    media_image4.png
    Greyscale


Claims 11-14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager in view of Koay et al. (US 2014/0005728, hereinafter “Koay”).
As to claims 11-14, 17, and 21, Schwager discloses a system (Figs. 1, 2, and 3, ¶59) capable of use for treating a fracture in a bone (¶49) comprising: a bone plate (10) capable of engaging the bone (via bone contacting side 54, Fig. 7, ¶58), the bone plate claim 12, Schwager discloses that the distal portion comprises a variable chamfered surface (see illustration of Fig. 2). As to claims 13, Schwager discloses that the distal portion comprises one or more distal k-wire holes (see illustration of Fig. 2). As to claims 14, Schwager discloses that the distal portion comprises a posterior side (see illustration of Fig. 1) and an anterior side (see illustration of Fig. 1), wherein the posterior side is raised relative to the anterior side (Figs. 1, 3, and 7). As to claim 17, Schwager discloses that the bone plate has variable thickness along its length (Figs. 1, 3, and 7). As to claim 21, Schwager discloses a fastener (locking screw of ¶59, shown in Fig. 6 for a “dummy” embodiment) received through the kickstand hole (¶59, shown in Fig. 6 for a “dummy” embodiment), wherein the fastener received in the kickstand hole is capable of being positioned to target a condylar region of the bone (shown in Fig. 6 for a “dummy” embodiment).
Schwager is silent to the plurality of waisted edge scallops on the first side being longitudinally offset from the waisted edge scallops on the second side such that the waisted edge scallops on the first side align with straight portions of the shaft on the second side.
Koay teaches a similar system (Figs. 1-10) capable of use for treating a fracture in a bone (¶13) comprising: a bone plate (200) capable of engaging the bone (¶14), the bone plate comprising a shaft having a first side and a second side (see illustration of Figs. 8 and 9), wherein the shaft comprises a plurality of holes (202s), wherein the shaft comprises a plurality of scallops on the first side (220s, see illustration of Fig. 8), a plurality of scallops on the second side (220s, see illustration of Fig. 8), and a plurality of straight portion between scallops (Fig. 8); and wherein the plurality of scallops on the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the waisted edges between scallops and adjacent to holes of the plurality of holes as disclosed by Schwager to have scallops adjacent holes and longitudinally offset in alignment with straight portions of the shaft as taught by Koay in order to reduce a contacting surface area between the bone plate and bone to reduce impairment of blood supply after implantation (Koay ¶20) while providing a curved shape to adapt to the form of a bone (Schwager ¶48).

    PNG
    media_image5.png
    473
    595
    media_image5.png
    Greyscale


Claims 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Koay in view of Austin et al. (US 2009/0312803, hereinafter “Austin”).
claims 15, 18, and 19, the combination of Schwager and Koay discloses the inventions of claims 14 and 11 accordingly. As to claim 18, the combination of Schwager and Koay further discloses the proximal portion further comprising one or more proximal holes (Schwager Fig. 1). As to claim 19, the combination of Schwager and Koay further discloses a proximal k-wire hole (see illustration of Schwager Fig. 1).
The combination of Schwager and Koay is silent to the shaft comprising one or more dynamic compression slots, the one or more proximal holes being polyaxial locking holes, and the proximal k-wire hole being near an articulated tensioning device slot.
As to claim 15, 18, and 19, Austin teaches a similar system (Fig. 41) capable of use for treating a fracture in a bone (¶105) comprising: a bone plate (Fig. 41) comprising a proximal portion (see illustration of Fig. 41), a shaft (see illustration of Fig. 41) and a distal portion (see illustration of Fig. 41); wherein the shaft comprises one or more dynamic compression slots (see illustration of Fig. 41, ¶77). As to claim 18, Austin teaches that the proximal portion further comprises one or more proximal holes (polyaxial locking hole as labeled on illustration of Fig. 41, see illustration of Fig. 41, ¶77), wherein the one or more proximal holes are polyaxial locking holes (see illustration of Fig. 41, ¶77). As to claim 19, Austin teaches a proximal k-wire hole (see illustration of Fig. 41) near an articulated tensioning device slot (380s, see illustration of Fig. 41, ¶107).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the bone plate as disclosed by the combination of Schwager and Koay by adding dynamic compression slots to the shaft, . 


    PNG
    media_image6.png
    828
    723
    media_image6.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schwager and Koay in view of Chapman.
claim 20, the combination of Schwager and Koay discloses the invention of claim 11.
The combination of Schwager and Koay is silent to the distal portion further comprising a concave cutout portion positioned near a distal end of the distal portion and wherein the concave cutout being a screw groove that is configured and dimensioned to allow for the placement of lag or compression screws.
Chapman teaches a similar system (Figs. 29-31) capable of use for treating a fracture in a bone (Fig. 31) comprising: a bone plate (171) capable of engaging the bone (Fig. 31), the bone plate comprising a proximal portion (see illustration of Fig. 29), a shaft (see illustration of Fig. 29) and a distal portion (see illustration of Fig. 29), wherein the distal portion further comprises a concave cutout portion (see illustration of Fig. 29) positioned near a distal end of the distal portion (Fig. 29) and wherein the concave cutout is a screw groove (Fig. 29, col. 20 line 66 – col. 21. line 11) that is capable of allowing for the placement of lag or compression screws (195, 197, Fig. 29, col. 20 line 66 – col. 21. line 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the distal portion as disclosed by the combination of Schwager and Koay by adding lag screw grooves near the distal end of the distal portion as taught by Chapman in order to enable use of fracture reduction lag screws (Chapman col. 20 line 66 – col. 21. line 1) to reduce a fracture in the distal condylar region (Chapman col. 21 lines 29-31) prior to securing the bone plate to the bone (Chapman col. 21 lines 35-36).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775